Title: From George Washington to Martha Washington, 18 June 1775
From: Washington, George
To: Washington, Martha



My Dearest,
Philadelphia June 18th 1775.

I am now set down to write to you on a subject which fills me with inexpressable concern—and this concern is greatly aggravated and Increased when I reflect on the uneasiness I know it will give you—It has been determined in Congress, that the whole Army raised for the defence of the American Cause shall be put under my care, and that it is necessary for me to proceed immediately to Boston to take upon me the Command of it. You may beleive me my dear Patcy, when I assure you, in the most solemn manner, that, so far from seeking this appointment I have used every endeavour in my power to avoid it, not only from my unwillingness to part with you and the Family, but from a consciousness of its being a trust too great for my Capacity and that I should enjoy more real happiness and felicity in one month with you, at home, than I have the most distant prospect of reaping abroad, if my stay was to be Seven

times Seven years. But, as it has been a kind of destiny that has thrown me upon this Service, I shall hope that my undertaking of it, is designd to answer some good purpose—You might, and I suppose did perceive, from the Tenor of my letters, that I was apprehensive I could not avoid this appointment, as I did not even pretend ⟨t⟩o intimate when I should return—that was the case—it was utterly out of my power to refuse this appointment without exposing my Character to such censures as would have reflected dishonour upon myself, and given pain to my friends—this I am sure could not, and ought not to be pleasing to you, & must have lessend me considerably in my own esteem. I shall rely therefore, confidently, on that Providence which has heretofore preservd, & been bountiful to me, not doubting but that I shall return safe to you in the fall—I shall feel no pain from the Toil, or the danger of the Campaign—My unhappiness will flow, from the uneasiness I know you will feel at being left alone—I therefore beg of you to summon your whole fortitude & Resolution, and pass your time as agreeably as possible—nothing will give me so much sincere satisfaction as to hear this, and to hear it from your own Pen.
If it should be your desire to remove into Alexandria (as you once mentioned upon an occasion of this sort) I am quite pleased that you should put it in practice, & Lund Washington may be directed, by you, to build a Kitchen and other Houses there proper for your reception—if on the other hand you should rather Incline to spend good part of your time among your Friends below, I wish you to do so—In short, my earnest, & ardent desire is, that you would pursue any Plan that is most likely to produce content, and a tolerable degree of Tranquility as it must add greatly to my uneasy feelings to hear that you are dissatisfied, and complaining at what I really could not avoid.
As Life is always uncertain, and common prudence dictates to every Man the necessity of settling his temporal Concerns whilst it is in his power—and whilst the Mind is calm and undisturbed, I have, since I came to this place (for I had not time to do it before I left home) got Colo. Pendleton to Draft a Will for me by the directions which I gave him, which Will I now Inclose—The Provision made for you, in cas⟨e⟩ of my death, will, I hope, be agreeable; I have Included the Money for which I sold my own Land (to Doctr Mercer) in the Sum given you, as

also all other Debts. What I owe myself is very trifling—Cary’s Debt excepted, and that would not have been much if the Bank stock had been applied without such difficulties as he made in the Transference.
I shall add nothing more at present as I have several Letters to write, but to desire you will remember me to Milly & all Friends, and to assure you that I am with most unfeigned regard, My dear Patcy Yr Affecte

Go: Washington


P.S. Since writing the above I have receivd your Letter of the 15th and have got two suits of what I was told wa⟨s⟩ the prettiest Muslin. I wish it may please you—it cost 50/. a suit that is 20/. a yard.

